            Case 19-30616-KKS            Doc 10      Filed 06/05/19      Page 1 of 1




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE:                                                    CASE NO. 19-30616-KKS

Matthew Richardson,                                       Chapter 7 (I)

         Debtor(s).
____________________________/

          ORDER GRANTING MOTION TO TRANSFER VENUE
                TO PENSACOLA DIVISION (DOC. 5)

        THIS MATTER came before the Court upon the Debtor'(s)'

Motion to Transfer Venue to Pensacola Division (Doc. 5 "Motion").

After consideration of the Motion and the Court being otherwise fully

advised in the premises, it is

        ORDERED that Debtor'(s)' Motion is GRANTED; the venue of

this Chapter 7 (I) bankruptcy case shall be transferred to the

Pensacola Division of the Northern District of Florida.

                          June 5, 2019
        DONE and ORDERED ____________________.



                                          /s/ Karen K. Specie
                                         _______________________________
                                         KAREN K. SPECIE
                                         U.S. BANKRUPTCY JUDGE
Lewis & Jurnovoy, P.A. is directed to serve a copy of this order on interested parties
and file a certificate of service within 3 days of entry of the order
Order Prepared by Lewis & Jurnovoy




                                                 1
